UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ERF WIRELESS, INC. (Exact Name of Registrant as Specified in its Charter) NEVADA (State or Other Jurisdiction of Incorporation or Organization) 76-0196431 (I.R.S. Employer Identification Number) 2, SUITE 100 LEAGUE CITY, TEXAS 77573 (Address of Principal Executive Office) ERF WIRELESS INC. 2 (Full title of the plan) Dr. H. Dean Cubley 2, SUITE 100 LEAGUE CITY, TEXAS 77573 (Name and address of agent for service) TELEPHONE: (281)538-2101 (Telephone number, including area code, of agent for service) Large accelerated filer o Accelerated filer o Non-accelerated filer o
